Title: To Thomas Jefferson from La Blancherie, 29 April 1788
From: La Blancherie, Mammès Claude Pahin de
To: Jefferson, Thomas


          Paris, 29 Apr. 1788. Acknowledges TJ’s letter of 28 Apr., the work on Virginia, and the payment of 196.₶ for John Adams. Will send Dr. Franklin’s copies of his weekly publication to TJ to be forwarded. Would appreciate learning from TJ “des details sur l’etablissement  d’un jardin botanique accordé au Roi dans la nouvelle Jersey”; would also like to have any “gazettes Anglo-Américaines” which have information about industry, arts, or agriculture “dans ces contrées.” Will announce TJ’s Notes on Virginia in his publication at the first opportunity, and is pleased to have this opportunity to do honor to him. Is about to depart for London, and would gladly undertake any commission for TJ there.
        